Citation Nr: 0104845	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO). 


REMAND

The Board finds that fundamental procedural questions are 
raised by the current record that require clarification 
before the Board may conduct further review of this matter.  

In his March 1999 claim, the veteran requested an "upgrade" 
in his disability.  He referred generally to problems with a 
VA pharmacy.  In the rating action of May 1999, the RO 
understandably addressed the issues of an increased 
evaluation for degenerative spondylosis of the lumbar spine, 
currently evaluated as 10 percent disabling, and entitlement 
to a compensable evaluation for a musculoskeletal reaction 
manifested by headaches.  In his June 1999 notice of 
disagreement, the veteran stated that he "not requesting a 
financial increase".  He then referred to the May 1999 
adjudication of these two issues and indicated "I would like 
to appeal this decision and express to you why I feel that 
the Department of Veterans Affairs are not meeting their 
responsibilities where my medical benefits are concerned."  
The veteran then explained at length that he is being charged 
a co-payment for medication used to treat what he believes 
are his service-connected disabilities.  The June 1999 letter 
also appears to indicate that the central thrust of the 
veteran's contention is that he has arthritis and psoriasis 
that he believes are part of his service connected disability 
and that he wrongly is being charged for medication for these 
disabilities.  

The RO provided a statement of the case in June 1999 
addressing the issues of entitlement to increased ratings for 
psychophysiologic musculoskeletal reaction manifested by 
headaches and an increased rating for degenerative 
spondylosis, lumbar spine.  

In his July 1999 VA Form 9, the veteran stated that his claim 
was not been taken seriously because the RO failed to 
understand why one injury caused other related illnesses 
"due to the service connected injury."  

In July 1999, the veteran's representative raised the claim 
of service connection for arthritis and psoriasis on a 
secondary basis.  In an August 1999 rating determination, the 
RO held that psoriasis was not manifested in service and is 
not causally related to the service connected degenerative 
spondylosis.  The RO provided the veteran and his 
representative with notice of this determination in September 
1999.  No notice of disagreement is of record.  As a result, 
this issue is not before the Board at this time.  The RO did 
not formally adjudicate the claim for service connection for 
arthritis.  

Following review of this sequence, it appears that the 
veteran (and then his representative) has raised claims for 
service connection for psoriasis and arthritis as secondary 
to the service-connected disability.  The claim for service 
connection for psoriasis has been finally adjudicated by the 
RO and is not in appellate status.  The claim for service 
connection for arthritis has not been adjudicated.  The Board 
finds that the veteran's VA Form 9 of July 1999, read 
liberally, was a notice of disagreement with the failure to 
adjudicate the claim for service connection for arthritis, 
thus conferring jurisdiction upon the Board.  See Jones v. 
West, 12 Vet. App. 98 (1998); Isenbart v. Brown, 7 Vet. App. 
537 (1995).

The Board must find that the veteran has filed a timely 
notice of disagreement with regard to the claim of service 
connection for arthritis.  As no statement of the case 
appears to have been issued, the claim of entitlement to 
service connection for arthritis remains pending in appellate 
status (see 38 C.F.R. § 3.160(c) (2000)) and requires further 
action by the RO.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.26 (2000); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

As best the Board can discern the veteran's intent, it 
appears that his June 1999 communication was not actually 
intended to express dissatisfaction with the schedular 
evaluations assigned in the May 1999 rating determination.  
Instead, it appears his June 1999 letter was intended as a 
clarification that the real nature of his claim was for 
reimbursement of medical expenses for treatment for psoriasis 
and arthritis (which he believes are secondary to his 
service-connected disability).  Consequently, the issues as 
cited by both the RO in the June 1999 statement of the case 
and by the veteran's representative in July 2000 do not 
appear to be before the Board at this time.  However, given 
these circumstances, the Board finds that clarification is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran and 
his representative to clarify the nature 
of his claim or claims and his 
disagreements, if any, with the 
adjudicatory actions already entered by 
the RO.  

(a) Specifically, the RO should request 
that the veteran state whether he 
actually intended in his June 1999 
communication to disagree with the 
evaluations assigned in the May 1999 
rating determination for degenerative 
spondylosis of the lumbar spine, 
currently evaluated as 10 percent 
disabling, and entitlement to a 
compensable evaluation for a 
musculoskeletal reaction manifested by 
headaches.  If the veteran did not desire 
to pursue such claims, he should so 
indicate, in writing.  

(b) The RO should also request that the 
veteran clarify whether he is raising a 
claim for reimbursement of medical 
expenses for medication provided for 
psoriasis and arthritis.  In this regard, 
it would be helpful if he could identify 
what medications he is being charged for 
at the VA Medical Center (VAMC).  After 
securing any necessary authorization with 
the veteran, the RO should attempt to 
obtain copies of any prescription and 
treatment records identified by the 
veteran that have not been previously 
secured.

3.  The RO should contact the VAMC to 
determine if the veteran is being charge 
for medication used to treat his service-
connected disabilities or for medication 
used to treat nonservice connected 
disabilities.  The VAMC response should 
be in writing. 

4.  The RO should then readjudicate the 
veteran's claim or claims in light of the 
clarification obtained as result of these 
requests, and in light of any further 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Furthermore, the RO must 
adjudicate the claim for service 
connection for arthritis, unless the 
veteran or his representative expressly 
withdraws this claim.  

5.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
statement of the case or a supplemental 
statement of the case, as appropriate, 
with the applicable regulations regarding 
this issue or issues.  They should be 
provided an opportunity to respond.  The 
veteran and his representative are 
expressly advised that, if the 
determination with regard to the claim 
for service connection for arthritis is 
adverse, they must follow regular 
appellate procedure to obtain further 
review of that issue by the Board.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issue of 
service connection for arthritis will be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  The case should then be returned 
to the Board for further appellate 
consideration.  By this action, the Board 
intimates no opinion, legal or factual, 
as to the ultimate disposition warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



